NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1


              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 18, 2008*
                                   Decided June 30, 2008

                                          Before

                             JOHN L. COFFEY, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 07‐4076

STEVEN D. YODER,                                   Appeal from the United States District
     Plaintiff‐Appellant,                          Court for the Northern District of
                                                   Indiana, South Bend Division.
       v.
                                                   No.  07 C 168
CITY OF LOGANSPORT, INDIANA,
CITY OF LOGANSPORT PLANNING                        Christopher A. Nuechterlein, 
DEPARTMENT and CITY OF                             Magistrate Judge.
LOGANSPORT BOARD OF ZONING
APPEALS,
      Defendants‐Appellees.


                                        ORDER

      In this lawsuit Steven Yoder claims that the terms of a state‐court settlement
which resolved a zoning dispute between Mr. Yoder and the City of Logansport,


       *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record. 
See Fed. R. App. P. 34(a)(2).
No. 07‐4076                                                                           Page 2

Indiana, violate the federal Constitution.  Mr. Yoder also claims that the city’s zoning
ordinance both is unconstitutional and violates the Fair Housing Act, see 42 U.S.C.
§ 3601‐19.  A magistrate judge, presiding by consent, dismissed the action for lack of
subject‐matter jurisdiction under the Rooker‐Feldman doctrine, see D.C. Court of Appeals v.
Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923), which was
proper as to the first claim but not the others.  The court erroneously concluded that Mr.
Yoder’s challenges to the zoning ordinance are inextricably intertwined with the earlier
settlement, but because we conclude that Mr. Yoder fails to state a claim for which relief
can be granted, we affirm the dismissal of the action. 

        Mr. Yoder owns several houses in Logansport that do not adhere to the city’s
zoning ordinance:  they are located in an area zoned for single‐family use, but he
converted the homes into apartments.  The city filed several lawsuits against Mr. Yoder
in state court, and eventually the court approved a settlement agreement obligating Mr.
Yoder to comply with the zoning ordinance.  He apparently did not do so, and in May
2005 he was held in contempt of court, ordered to spend thirty days in jail and fined.

        In April 2007, Mr. Yoder filed this action in the district court, seeking in part to
set aside the order approving the settlement, but also claiming that the city’s zoning
ordinance was unconstitutional because it prevented “national origin/minority based
peoples” from moving to the city.  R.1 at 6.  In October 2007 the city moved to dismiss
the lawsuit under Federal Rule of Civil Procedure 12(b)(1), arguing that Mr. Yoder was
simply attempting to relitigate the state‐court settlement.  

       On appeal, Mr. Yoder argues that it was error to dismiss his claims for lack of
subject‐matter jurisdiction.  Under the Rooker‐Feldman doctrine, federal courts other
than the Supreme Court do not have subject‐matter jurisdiction to review or modify
state‐court civil judgments.  See Beth‐El All Nations Church v. City of Chi., 486 F.3d 286,
292 (7th Cir. 2007); Holt v. Lake County Bd. of Comm’rs, 408 F.3d 335, 336 (7th Cir. 2005). 
We review the district court’s application of the Rooker‐Feldman doctrine de novo.  See
Taylor v. Fed. Nat’l Mortgage Ass’n, 374 F.3d 529, 532 (7th Cir. 2004).  And because Mr.
Yoder is a pro se litigant, we construe his complaint liberally.  See Korsunskiy v. Gonzales,
461 F.3d 847, 850 (7th Cir. 2006).

       The magistrate judge properly dismissed Mr. Yoder’s claim challenging the state‐
court order that approved his settlement with the city.  As we said, federal courts other
than the Supreme Court cannot overturn state‐court judgments.  See Beth‐El, 486 F.3d at
292; Taylor, 374 F.3d at 532.  And a settlement approved by a state court is a judgment
No. 07‐4076                                                                              Page 3

for Rooker‐Feldman purposes.  Crestview Vill. Apartments v. U.S. Dep’t of Hous. & Urban
Dev., 383 F.3d 552, 556 (7th Cir. 2004); 4901 Corp. v. Town of Cicero, 220 F.3d 522, 528 (7th
Cir. 2000).

        But Mr. Yoder’s second and third claims, that the underlying zoning ordinance
violates the Constitution and the Fair Housing Act, are not barred by Rooker‐Feldman. 
The Rooker‐Feldman doctrine applies to “‘cases brought by state‐court losers
complaining of injuries caused by state‐court judgments rendered before the district
court proceedings commenced and inviting district court review and rejection of those
judgments.’” Truserv Corp. v. Flegles, Inc. 419 F.3d 584, 590 (7th Cir. 2005) (quoting Exxon
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).  Mr. Yoder alleges that
the zoning ordinance is structured to prevent minority residents from obtaining
housing in Logansport.  Because this contention is distinct from the settlement of the
prior litigation, Rooker‐Feldman does not apply to defeat subject‐matter jurisdiction.  See
Jones v. Brennan, 465 F.3d 304, 305‐06 (7th Cir. 2006) (emphasizing that Rooker‐Feldman
doctrine is “inapplicable when the plaintiff is not attacking a state court judgment”);
Burke v. Johnston, 452 F.3d 665, 667‐70 (7th Cir. 2006); Zurich Am. Ins. Co. v. Superior Court
for Cal., 326 F.3d 816, 822 (7th Cir. 2003) (noting that Rooker‐Feldman doctrine does not
apply when federal claim does not depend on determination that state court erred in
deciding previous action).

        Nevertheless, we may affirm the judgment on any ground supported by the
record.  See St. Paul Fire & Marine Ins. Co. v. Vill. of Franklin Park, 523 F.3d 754, 756 (7th
Cir. 2008).  Here Mr. Yoder alleges that the zoning ordinance is unconstitutional
because it shows “blatant disregard for citizen needs” and “close[s] the city off to
development.”  But as we previously have noted, “[f]ederal courts ‘are not zoning
boards of appeal.’” Centres, Inc. v. Town of Brookfield, Wis., 148 F.3d 699, 704 (7th Cir.
1998) (quoting Polenz v. Parrott, 883 F.2d 551, 558 (7th Cir. 1989)).  These allegations do
not suggest that Mr. Yoder has been deprived of a constitutional right.  See Burrell v.
City of Kankakee, 815 F.2d 1127, 1129 (7th Cir. 1987).  And Mr. Yoder does not have
standing to pursue an equal‐protection claim on behalf of potential minority residents
in the city.  See South‐Suburban Hous. Ctr. v. Greater S. Suburban Bd. of Realtors, 935 F.2d
868, 879‐80 (7th Cir. 1991).

       Mr. Yoder also fails to state a claim under the Fair Housing Act.  Because he
sought to challenge the city’s zoning ordinance as exclusionary, Mr. Yoder had to
“allege specific, concrete facts demonstrating that the challenged practices harm him.” 
Warth v. Seldin, 422 U.S. 490, 508 (1975) (emphasis added); see Love Church v. City of
No. 07‐4076                                                                          Page 4

Evanston, 896 F.2d 1082, 1085‐86 (7th Cir. 1990).  Here Mr. Yoder’s complaint is
conclusory and sets forth neither specific nor concrete facts to support his claim that the
city has engaged in unlawful discrimination.  And though the pleading requirements of
Federal Rule of Civil Procedure 8 are lenient, a complaint must “‘actually suggest that
the plaintiff has a right to relief, by providing allegations that raise a right to relief
above the speculative level.’”  Tamayo v. Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008)
(quoting E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007))
(emphasis in original).  Mr. Yoder’s complaint does not suggest that he has a right to
relief.   

       For these reasons, we AFFIRM the magistrate judge’s decision as modified.

                                                                               AFFIRMED